Citation Nr: 0813994	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-28 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran who had active duty service from January 1945 to 
July 1948, with subsequent service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
February 2004.  A statement of the case was issued in April 
2004, and a substantive appeal was received in August 2004. 

In February 2008, the veteran's representative submitted a 
motion to have the case advanced on the docket due to the 
veteran's advanced age.  The motion was granted by the Board 
in April 2008 pursuant to 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).   

Further, the veteran had perfected an appeal for a claim of 
entitlement to service connection for ulcers.  In a December 
2007 statement from the veteran, it was noted that the claim 
for ulcer is being withdrawn.  The issue is therefore no 
longer in appellate status.

By rating decision in December 2003, the RO granted service 
connection for PTSD, and assigned a 30 percent disability 
rating, effective September 19, 2002.  The veteran appealed 
the disability rating assigned.  In a November 2006 rating 
decision, the RO assigned a 50 percent disability rating, 
effective January 15, 2004.  Although an increased rating has 
been granted, the issue remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to January 15, 2004, the veteran's service-
connected PTSD was manifested by depressed mood and chronic 
sleep impairment.

2.  From January 15, 2004, the veteran's service-connected 
PTSD has been manifested by disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective social relationships.
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent prior to January 15, 2004, for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent from January 15, 2004, for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in November 2002 regarding the veteran's service 
connection claim for PTSD.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in her possession that pertains to the claim.  

The RO also provided the appellant with notice in December 
2005, subsequent to the December 2003 adjudication.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claim.  

While the December 2005 notice was not provided prior to the 
December 2003 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was readjudicated in a November 2006 supplemental 
statement of the case, following the provision of notice.  
The veteran and her representative have not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

Regarding the issue of a higher disability rating for PTSD, 
the Board acknowledges the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court further indicated, among other things, 
that if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice in a November 2002 letter 
prior to the December 2003 adjudication of the claim which 
granted service connection.  In Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 
2002), notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Also see 
Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  
In line with the reasoning set forth in these judicial 
decisions, it appears that the notice requirements addressed 
by the Court in Vasquez-Flores, supra, do not apply to 
initial rating claims such as the one now on appeal to the 
Board. 

Duty to Assist

VA has obtained service and VA medical records.  The veteran 
was also afforded VA examinations in April 2003 and March 
2006.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran and her representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of her service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).

Factual Background

An April 2002 VA mental health initial intake shows that when 
asked if there was a history of suicidal/homicidal ideation 
or history of assaultive behavior, none were listed.  The 
veteran's hygiene, attire, eye contact were deemed 
appropriate.  Response to the examiner was described as 
cooperative.  Affect was deemed within normal range and mood 
was observed as sad.  Memory was described as unimpaired, and 
cognition and insight were deemed intact.  Impulse control 
was determined as good.  The diagnosis was major depressive 
disorder with a GAF score of 60.  

She was then seen in June 2002 and denied suicidal ideation 
and homicidal ideation.   She did report having a feeling of 
amotivation in that she would normally be very excited to see 
her daughter, but believed it was so much trouble to go see 
her out of state.  When the veteran complained of 
forgetfulness, a mini-mental state examination (MMSE) was 
conducted and she scored a 30 out of 30.  It was noted that 
she was alert and oriented in all four spheres and slept 
without difficulty.  Her speech was deemed within normal 
limits.  Her mood was described as euthymic and her affect 
was described as broad.  It was noted that no psychosis was 
observed.  

When the veteran was seen in August 2002, she was described 
as alert and oriented in all four spheres.  Speech was 
described as within normal limits and mood seemed slightly 
dysphoric and worried.  Affect was described as sufficiently 
broad.  She denied suicidal ideation, homicidal ideation, 
auditory hallucinations and visual hallucinations.  When an 
MMSE was administered, she scored a 30 out of 30.  The 
assessment was mild depressive disorder recurrent with recent 
stressors. 

The veteran was seen on several occasions from August 2002 to 
September 2002 at the Vet Center for individual counseling.  
Altogether the assessments reflected PTSD symptoms (intrusive 
thoughts, hearing Morse Code sounds); health issues; 
isolation (with only social activity riding bus with other 
veterans to attend medical and counseling appointments); 
depression; memories from the military; sleep disturbance; 
anger issues; trust issues; and problems with authority.

The veteran was later seen in September 2002 for follow up on 
depression.  It was observed that she was alert and oriented 
in all four spheres; and that she was described as engaging 
and very pleasant.  It was noted that her speech was 
spontaneous and that she slept well.  Her mood was described 
as euthymic to slightly dysphoric.  Her affect was noted as 
congruent.  She denied suicidal ideation, homicidal ideation, 
visual hallucinations, and auditory hallucinations.  The 
assessment was mild depressive disorder that was much 
improved.

An October 2002 letter from the Vet Center shows that the 
veteran reported anger/rage, flashbacks, reoccurring dreams, 
sleep disturbance, startle responses, authority issues, lack 
of intimacy (estranged from both daughters), problems with 
impulse control, and isolation/avoidance (had few friends, 
never remarried, and engaged in social activities with 
veterans).  The diagnoses was chronic and enduring PTSD with 
a GAF score of 55.    

Additional October 2002 Vet Center records altogether show an 
assessment of decreased depression; anxiousness; sleep 
disturbance; health issues; increased nightmares; and more 
memories regarding events experienced in the military.

The veteran was seen again in November 2002, and she denied 
suicidal ideation and homicidal ideation.  She reported that 
she was doing well with no signs of depression.  She further 
reported sleeping well and going to the Vet Center.  She was 
described as alert and oriented in all four spheres, 
engaging, and smiling.  She was further described very 
pleasant overall.  Her sleep was noted as okay and her speech 
was observed as within normal limits.  Her mood was deemed 
euthymic and her affect was deemed broad.  It was further 
noted that there were no signs of psychosis.  The assessment 
was mild depressive disorder in remission. 

A November 2002 Vet Center record reveal assessments of 
hyperalertness, depression, and good communication with one 
of her daughters. 

And a December 2002 Vet Center entry reveals an assessment 
that included an increase in PTSD symptoms-hyperalertness and 
sleeping difficulties.

A January 2003 VA medical record shows that the veteran 
reported that her major depressive disorder symptoms were 
getting better and reported decreased concentration, energy, 
appetite, guilt, and anhedonia.  She denied suicidal ideation 
and there were no motor retardation.  She further reported 
flashbacks and nightmares.  The assessment was provisional 
PTSD. 

The veteran was again seen in March 2003.  The veteran 
reported that she was doing worse since the Gulf War and was 
having nightmares, flashbacks with depression on some days 
that she described as horrible.  It was noted that the 
veteran was pleasant and cooperative with good eye contact.  
It was further noted that she was sometimes appropriately 
tearful when discussing certain topics.  Affect was noted as 
full.  She reported waking up to a trash truck banging cans 
and beeping during backing up which made her think that she 
was aboard a ship during an alarm.  Thought process was 
described as linear.  The veteran denied suicidal and 
homicidal ideation.  She had intrusive thoughts of Pearl 
Harbor (when her boyfriend had died on the USS Arizona) that 
worsened with the events of September 11, 2001 and the war in 
Iraq.  She was encouraged to get involved in the PTSD group 
at the Vet Center.

The veteran was seen on two occasions for individual 
counseling in March 2003 and reported issues with one of her 
daughters.  Altogether, the assessments reflected health 
issues, anxiety, sleep disturbance, nightmares, anger, and 
social isolation.    

When the veteran was afforded a VA examination in April 2003, 
the VA examiner observed that the veteran was nicely groomed, 
pleasant and cooperative.  It was further observed that the 
veteran was able to laugh and smile appropriately throughout 
the interview and the interpersonal relationship with the VA 
examiner was deemed good.  It was also observed that she was 
spontaneous, coherent, and relevant showing no major 
psychomotor retardation that was noticeable.  The VA examiner 
stated that there was some constriction of the veteran's 
affect of display to a mild degree, but it was not at all 
major that would make one think of any kind of major 
depressive disorder.  The veteran reportedly had suicidal 
ideation two months ago related to her daughter calling and 
becoming angry with her.  She described loss of interest and 
lack of energy.  She continued that she had occasional crying 
spells, but still enjoyed swimming and backpacking.  It was 
noted that the veteran did not show any kind of psychotic 
disorder and that there were no auditory and visual 
hallucinations or any kind of referential thoughts.  Her 
sensorial, mental grasp, and capacity were described as very 
clear particularly for her age.  The VA examiner noted that 
she was able to correctly say the date and even though she 
complained of "short-term memory loss," she remembered 3 
out of 3 objects after five minutes.  Insight and judgment 
were deemed excellent particularly for her age.  

The VA examiner continued that there did not appear to be any 
significant impairment in her thought processes or 
communication and there was no evidence of delusions or 
hallucinations.  Eye contact and interaction were described 
as quite appropriate.  It was additionally noted that the 
veteran had suicidal thoughts in the past, but no homicidal 
thoughts.  It was further noted that she never attempted 
suicide or homicide.  The VA examiner continued that the 
veteran was able to maintain her minimal personal hygiene was 
able to dress and bathe herself.  The veteran was able to 
cook, shop, ride a bus, and tried working out in a chair.  It 
was also noted that she was oriented to time, place, and 
person.  The VA examiner noticed that her mental status 
examination did not show marked short-term memory loss as 
reported by the veteran.  It was additionally noted that she 
did not show obsessive or ritualistic behavior, and her rate 
and flow of speech was logical and relevant.  The VA examiner 
also stated that the veteran did not exhibit panic attacks.  
The veteran complained of depressed mood.  It was noted that 
she had no impaired impulse control or loss of anger.  The 
veteran stated that on most nights she slept seven to eight 
hours a night, but had nightmares three times a month which 
resulted in only five hours of sleep.  The VA examiner noted 
that the veteran had a mood disorder in addition to PTSD with 
no other substance abuse or anxiety disorders.  The VA 
examiner diagnosed PTSD with a GAF score of 60.  

Various April 2003 to June 2003 reports from the Vet Center 
show individual supportive counseling with assessments of 
relationship problems with her daughter, depression, sleep 
disturbance, nightmares, health issues, anger, agitation, 
frustration, and anxiety.  

VA medical records from June 2003 show that the veteran was 
well-groomed, pleasant and cooperative with full affect.  She 
denied auditory and visual hallucinations.  It was noted that 
she was alert and oriented in all four spheres.  Thought 
process was deemed linear and good.  The veteran denied 
suicidal and homicidal ideations.  The assessment was PTSD, 
dysthymia.

Various July 2003 to December 2003 reports from the Vet 
Center show individual supportive counseling with assessments 
of isolation, avoidance of friends, intrusive thoughts, sleep 
disturbance, nightmares, family discord, health issues, 
anxiety, depression, frustration, and memories of sexual 
harassment in the military.

A January 15, 2004 report from the Vet Center shows that the 
veteran arrived as scheduled and appeared less depressed than 
the previous session.  Regarding the December 2003 RO 
decision on her claim, she reported feeling better that the 
government finally realized how her military service affected 
her life.  She noted that she was going to appeal and address 
the issues that were left out such as problems with 
relationships (not having a serious one since the 1960's and 
little contact with one of her daughters since the 1970's).  
She reported having a more difficult time being around 
others, and feeling angry and irritable.  Discussed were 
reasons for her anger and ways to deal with it without 
isolating herself so much.  She agreed to go to the next 
American Legion monthly meeting.  She stated that she was 
reluctant about calling or visiting any of her old friends.  
The assessment was anger, isolation, depression, and 
continuing medical problems.  The plan was that she would 
continue individual supportive counseling to encourage her to 
stop isolating and avoiding others, and that she would work 
on the relationship with her one daughter whom she talks to 
sporadically.  The veteran reported no desire to talk to the 
eldest child, who she had not seen since 1974.
  
VA medical records from January 2004 show that the veteran's 
daughter asked her to live with her, but the veteran did not 
want to because her daughter was often rude to her.  She was 
described as well-groomed, clean casual dress.  She was 
further described as pleasant and cooperative with high 
production speech with normal rate and no obvious pressuring.  
Psychomotor activity was within normal limits and mood was 
described as "bad."  Her affect was noted as euthymic, and 
her thoughts were deemed circumstantial/tangential.  Noted 
were no delusions.  She denied suicidal ideation.  She was 
observed as alert, and her memory and concentration were 
described as grossly intact.  Insight and judgment were noted 
as fair.  The assessment was PTSD, depression not otherwise 
specified.

She was seen later in February 2004 and was described as 
well-groomed, clean casual dressed, pleasant and cooperative 
with high production speech at a normal rate with no obvious 
pressuring.  Psychomotor activity was deemed within normal 
limits, and her mood was deemed worse.  It was noted that her 
affect seemed euthymic and her thoughts were circumstantial 
and tangential.  Noted where no delusions.  The veteran 
denied suicidal ideation.  When asked about having thoughts 
of harming others, she said that thoughts of harming others 
developed if others aggravated her.  It was observed that she 
was alert, and that her memory and concentration were grossly 
intact.  Her insight and judgment were deemed fair.  Part of 
the assessment was PTSD with exacerbation of anger, possibly 
due to increased stressors, increased depression.

Various February 2004 to April 2004 reports from the Vet 
Center show individual supportive counseling with assessments 
of depression, sleep disturbance, isolation, intrusive 
thoughts, anger/rage, and worsening of health.

VA medical records from May 2004 show that she was well-
groomed, clean casual dress, pleasant and cooperative.  She 
had high production speech with normal rate and no obvious 
pressuring.  Psychomotor activity was deemed within normal 
limits.  Her affect seemed euthymic and mood noncongruent.  
Thoughts were described as circumstantial and tangential.  
Noted were no delusions.  Also noted was that she was alert, 
and that her memory and concentration were grossly intact.  
The assessment was PTSD with some exacerbation possibly due 
to recent stressors.

A May 2004 report from the Vet Center show individual 
supportive counseling with assessments of depression, anger, 
isolation, and nightmares.

The veteran was seen again in July 2004 and was described as 
well groomed; and noted was a stain on the chest of her 
shirt.  She was deemed pleasant and cooperative with high 
production speech with normal rate and no obvious pressuring.  
Psychomotor activity was deemed within normal limits.  It was 
noted that affect seemed dysphoric with mood reactivity 
(smiling appropriately at times).  Her thoughts were deemed 
circumstantial and noted were no delusions.  She denied 
suicidal ideation and denied not report homicidal ideation.  
It was additionally noted that there was no evidence of 
psychosis.  She was described as alert with memory and 
concentration grossly intact.  The assessment was PTSD.

An August 2004 updated assessment from the Vet Center shows 
that the veteran reported rage/anger, depression, nightmares, 
sleep disturbance, intrusive thoughts, avoidance of crowds, 
relationship problems (she divorced in 1957 and never 
remarried; she had two significant relationships, but both 
men died; she was estranged from her oldest daughter and her 
sister; and she had a sporadic relationship with her younger 
daughter) problems with intimacy, lack of trust, physical 
ailments, isolation (lost interest in past activities and 
clubs and stopped attending most gatherings except for 
monthly veteran's group), startle responses, few friends, 
anxiety, and resentment against Japanese people.  The 
assessment shows a diagnosis of chronic PTSD and a GAF score 
of 48.  

The veteran was seen for individual counseling at the Vet 
Center in November 2004 and the assessment was depression; 
estrangement from family; health issues; and isolation.

December 2004 VA medical records show that she was social in 
the waiting area and somewhat talkative.  Psychomotor 
activity was deemed within normal limits.  It was noted that 
her affect had full range and that thought process could be 
circumstantial with no evidence of psychosis or cognitive 
impairment.  The assessment was PTSD.

A VA treatment record from February 2005 reveals that the 
veteran reported that her depression remained the same.  The 
veteran also revealed that she was an executive member of 
American Legion that met weekly.  She denied any suicidal and 
homicidal ideation.  Psychomotor activities were deemed slow.  
Affect was described as full and thought process was 
described as circumstantial.  There was no evidence of 
psychosis and the veteran denied auditory and visual 
hallucinations.  Her cognition was deemed intact, and she was 
described as alert and oriented in all four spheres.  The 
assessment was PTSD.   

The veteran was seen again in June 2005, and it was noted 
that she had recurrent, chronic mild depressive disorder.  
She reported that she was once suicidal, but not now.  She 
reported intrusive memories of war with nightmares 
experienced 2 to 3 times a month.  She said she had trouble 
falling and staying asleep.  She further said she experienced 
hypervigilance rituals, increased irritability, increased 
anger, decreased patients, decreased short-term memory 
concentration, exaggerated startle response.  She continued 
that she isolated herself and that she felt depressed and 
sad, but mostly angry.  She described herself as anhedonic 
and anergic.  She stated that her self esteem was okay.  
There was decreased sleep, fair appetite, and no suicidal and 
homicidal ideation.  She also reported no psychosis.  She 
reported having passive thought of death/dying and has felt 
hopeless and depressed about her diplopia.  The veteran was 
described as casually and appropriately dressed.  She was 
also described as engaged with eye contact with one eye.  She 
was further described as cooperative and slightly agitated.  
Speech was described as spontaneous.  Mood was observed as 
angry and depressed.  Affect was described as congruent.  She 
was noted as being alert and oriented in four spheres and her 
cognition was deemed intact.  The assessment was moderately 
severe PTSD.    

VA treatment records from October 2005 show that she was 
dressed neatly, casually and appropriate.  She was described 
as having good eye contact and remained cooperative and calm.  
Speech was described as spontaneous.  Mood was described as 
depressed and affected was restricted.  There was no suicidal 
ideation, homicidal ideation, or psychosis.  She was alert in 
all four spheres and cognition was deemed intact.  The 
assessment was PTSD.

A January 2006 updated assessment from a VA social worker 
shows that the veteran reported rage/anger; depression; 
nightmares; sleep disturbance; intrusive thoughts; 
irritability; avoidance of grounds; relationship problems 
(the Board notes that although she was estranged from her 
eldest daughter, it was noted that she developed more of a 
relation with her youngest daughter since counseling); 
problems with intimacy; lack of trust; physical ailments; 
isolation (still attending a monthly veterans' group); 
startle responses; few friends; anxiety; and resentment 
against Japanese.  The diagnosis was chronic PTSD with a GAF 
score of 48.

The veteran was afforded another VA examination March 2006.  
It was noted that the veteran was casually dressed and 
reasonable groomed with adequate hygiene.  It was 
additionally noted that she was cooperative with information 
and her affect was blunted.  Her speech was deemed 
circumstantial.  She intimated that she still tried to attend 
American Legion meetings every month and that she was on the 
Executive Board of the American Legion volunteering as the 
bookkeeper/accountant.  She explained that she was unable to 
engage in quilting, painting, and reading like she once did 
because of strabismus related to a paralyzed cranial nerve.    

June 2006 Vet Center records reflect assessments that 
included serious PTSD, nearly groomed hair, spontaneous 
speech, sad but stable mood and affect, and oriented in three 
spheres.

I.  Prior to January 15, 2004  

The Board believes that PTSD symptomatology does not reflect 
a rating in excess of 30 percent prior to January 15, 2004.  
While it appears that there are disturbances of motivation 
and mood, the veteran did not have the majority of symptoms 
required to warrant a rating of 50 percent.  Here, while 
there was difficulty in establishing and maintaining 
effective social relationships, as noted above, in October 
2002 she did report having a few friends and engaged in 
social activities with veterans.  And while she reported 
having short-term memory, the medical evidence from June 2002 
and August 2002 showed that she had a perfect score when the 
MMSE was administered; and an April 2003 VA medical record 
showed that she remembered 3 out of 3 objects after five 
minutes.  Additionally, there is no medical evidence of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; and 
difficulty in understanding complex commands.  In addition, 
there was no impairment of long-term memory given that an 
April 2002 VA medical record shows that her memory was 
described as unimpaired and given that she continually 
recalled events that she experienced in the military.  
Moreover, the medical evidence of record did not reflect 
impaired judgment; and impaired abstract thinking to warrant 
a rating of 50 percent.

A rating of 70 percent is not warranted as well.  The medical 
of evidence of record did not reflect obsessional rituals 
which interfere with routine activities; and she did not have 
speech that was described as intermittently illogical, 
obscure, or irrelevant.  Moreover, there was no near-
continuous panic.  And while she was battling depression, it 
did affect her ability to function independently, 
appropriately and effectively--she lived on her own, and was 
usually described as pleasant and cooperative with good eye 
contact.

Although in November 2002 she reported impaired impulse 
control (such as unprovoked irritability with periods of 
violence), the veteran did not exhibit the majority of 
symptoms that would warrant a 70 percent rating.  Here, there 
was no medical record reflecting spatial disorientation.  
Further, there was no neglect of personal appearance and 
hygiene as she was described as well-groomed, clean casual 
dress.  And there was no evidence that she had difficulty in 
adapting to stressful circumstances as she was able to cook, 
shop, ride a bus, and work out.  In addition, the veteran did 
not exhibit the inability to establish and maintain effective 
relationships to warrant a rating of 70 percent.  Again, 
according to the veteran in October 2002, she had a few 
friends and engaged in social activities with veterans.  And, 
at the April 2003 VA examination, it was noted that the 
interpersonal relationship with the VA examiner was deemed 
good.  

And there was no medical evidence of record showing total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relative, own occupation or own name to warrant a 
rating of 100 percent.  She continually denied delusions or 
hallucinations.  VA medical records show that she was 
pleasant and while there were some reports that she had been 
suicidal in the past, there was no indication of persistent 
danger of hurting herself.  And there was no indication of 
persistent danger of hurting anyone else.  Further, as noted 
above, she maintained her personal hygiene.  Additionally, 
she was always described as alert and oriented in all four 
spheres.    

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, GAF scores ranged from 55 to 60, which are 
indicative of moderate symptoms that are reflected in a 
rating of 30 percent.



II.  From January 15, 2004

The Board believes that PTSD symptomatology does not reflect 
a rating in excess of 50 percent from January 15, 2004.

The veteran did not exhibit the majority of symptoms that 
would warrant a 70 percent rating.  Here, there was no 
medical record reflecting impaired impulse control spatial 
disorientation.  Moreover, there was no neglect of personal 
appearance and hygiene as she was continually described as 
well-groomed, clean casual dress; and the most recent report 
in June 2006 showed that she had nearly groomed hair.  And it 
did not appear that she difficulty in adapting to stressful 
circumstances as she was an executive board member of the 
American Legion acting as their bookkeeper/accountant.  In 
addition, the veteran did not exhibit the inability to 
establish and maintain effective relationships to warrant a 
rating of 70 percent.  The Board acknowledges statements made 
by the veteran in January 2004 when visiting the Vet Center 
that she had not been in a romantic relationship since the 
1960's and that she was not in touch with one of her oldest 
daughter since the 1970's.  And she reported isolating 
herself.  However, the medical records reflect the veteran 
reporting that she was sporadically in touch with her 
youngest daughter, and that she attended monthly American 
Legion meetings.  Also, a December 2004 VA medical record 
revealed that she was social while in the waiting area and 
appeared somewhat talkative. 
 
And there was no medical evidence of record showing total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relative, own occupation or own name to warrant a 
rating of 100 percent.  Again, she continually denied 
delusions or hallucinations.  VA medical records show that 
she was pleasant, and there was no indication of persistent 
danger of hurting herself or anyone else.  And it appears to 
the Board that she always maintained her personal hygiene.  
Additionally, she was typically described as alert and 
oriented.  Her memory was continually described as "grossly 
intact."      

The Board does acknowledge that a June 2006 Vet Center record 
reflects an assessment of serious PTSD, and that her GAF 
scores have been as low as 48, which is indicative of serious 
symptoms that are reflected in a rating of 70 percent.  And 
while she had mentioned suicidal ideation in the past, there 
were no severe obessional rituals or serious impairment in 
social and occupations function in which she had no friends 
or was unable to keep her position as bookkeeper/accountant 
for the American Legion.  Again, the veteran reported having 
few friends, being in touch with her youngest daughter, and 
taking an active role in the American Legion.  Thus, a rating 
in excess of 50 percent is not warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Boards notes that the veteran has 
been able to maintain her position as a board member of the 
American Legion acting as a bookkeeper/accountant.  Thus, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that the veteran may always advance an 
increased rating claim if the severity of her PTSD should 
increase in the future.  




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


